NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   15-DEC-2020
                                                   08:07 AM
                                                   Dkt. 51 SO




                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee, v.
                  ROBERT J. IKEDA, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                          (HONOLULU DIVISION)
                       (CASE NO. 1DTC-19-038647)


                       SUMMARY DISPOSITION ORDER
         (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)


             Defendant-Appellant Robert J. Ikeda (Ikeda) appeals

from the Notice of Entry of Judgment and/or Order and

Plea/Judgment (Judgment), entered October 18, 2019, in the

District Court of the First Circuit, Honolulu Division (District

Court).1    After a bench trial, the District Court convicted Ikeda




     1
             The Honorable Wilson M.N. Loo presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


of Driving Without a License (DWOL), in violation of Hawaii

Revised Statutes (HRS) § 286-102 (Supp. 2019).2

          Ikeda raises a single point of error on appeal,

contending that the evidence was insufficient to support Ikeda's

conviction for DWOL.

          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Ikeda's point of error as follows:

          Ikeda contends that, because he testified that he did

not intend to drive illegally, and he did not do so knowingly or

recklessly either, there was insufficient evidence to support the

requisite state of mind to convict him.             Ikeda's argument is


     2
          HRS § 286-102 provides, in relevant part:

                § 286-102 Licensing.       (a) No person, except one:

                (1)    Exempted under section 286-105;

                (2)    Who holds an instruction permit under section
                       286-110;

                (3)    Who holds a limited purpose driver's license,
                       limited purpose provisional driver's license, or
                       limited purpose instruction permit under section
                       286-104.5;

                (4)    Who holds a provisional license under section
                       286-102.6;

                (5)    Who holds a commercial driver's license issued
                       under section 286-239; or

                (6)    Who holds a commercial driver's license
                       instruction permit issued under section 286-236,

          shall operate any category of motor vehicles listed in this
          section without first being appropriately examined and duly
          licensed as a qualified driver of that category of motor
          vehicles.

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


premised on the affirmative defense of ignorance or mistake of

law, which is set forth in HRS § 702-220 (2014), which provides:

                 § 702-220 Ignorance or mistake of law; belief that
           conduct not legally prohibited. In any prosecution, it
           shall be an affirmative defense that the defendant engaged
           in the conduct or caused the result alleged under the belief
           that the conduct or result was not legally prohibited when
           the defendant acts in reasonable reliance upon an official
           statement of the law, afterward determined to be invalid or
           erroneous, contained in:

                 (1)   A statute or other enactment;

                 (2)   A judicial decision, opinion, or judgment;

                 (3)   An administrative order or administrative grant
                       of permission; or

                 (4)   An official interpretation of the public officer
                       or body charged by law with responsibility for
                       the interpretation, administration, or
                       enforcement of the law defining the offense.

           Ikeda does not contend that his belief that he did not

need a current license was based on "an official statement of the

law" contained in a statute or other enactment, judicial

decision, administrative order, or "official interpretation" of

the law that was subsequently determined to be invalid or

erroneous.   See HRS § 702-220.      Accordingly, the mistake of law

defense does not apply, and Ikeda's reliance on his (mistaken)

understanding of the law to negate the requisite state of mind

fails.   See, e.g., State v. Weeks, CAAP-XX-XXXXXXX, 2015 WL

709599, *1, (Haw. App. Feb. 18, 2015) (SDO) (rejecting

defendant's mistake of law defense that he believed he was not

required to renew his driver's license due to certain enactments,

where he did not contend that such enactments were "afterward

determined to be invalid or erroneous").


                                     3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            Ikeda also argues that, unlike the State, he offered

direct evidence as to his mens rea, or lack thereof, at the time

of the offense.    Because proving the requisite state of mind by

direct evidence in a criminal case is difficult, proof by

circumstantial evidence and reasonable inferences arising from

circumstances surrounding the defendant's conduct is sufficient.

See State v. Stocker, 90 Hawai#i 85, 92, 976 P.2d 399, 406

(1999).   "Thus, the mind of an alleged offender may be read from

his acts, conduct and inferences fairly drawn from all the

circumstances."    Id. (citations and internal quotation marks

omitted).

            Here, the citing officer testified, inter alia, that on

the date of the incident, he saw Ikeda driving, and after the

officer stopped him and asked for his driver's license, Ikeda

produced an expired driver's license.     Ikeda, who did not dispute

driving on the date of the incident, or claim any exemptions

under HRS § 286-102, testified that his license expired in 2008

and that he understood an expired license is not a valid license.

We conclude that, viewing the evidence in the light most

favorable to the State, substantial evidence supports the

reasonable inference that Ikeda intentionally, knowingly, or

recklessly operated a vehicle without a valid license.




                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Accordingly, the District Court's October 18, 2019

Judgment is affirmed.

          DATED: Honolulu, Hawai#i, December 15, 2020.

On the briefs:
                                      /s/ Lisa M. Ginoza
William K. Li,                        Chief Judge
for Defendant-Appellant.
                                      /s/ Katherine G. Leonard
Loren J. Thomas,                      Associate Judge
Deputy Prosecuting Attorney,
City and County of Honolulu,          /s/ Clyde J. Wadsworth
for Plaintiff-Appellee.               Associate Judge




                                  5